953 F.2d 1386
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.CONTINENTAL CASUALTY COMPANY, Plaintiff-Appellee,v.FIBREBOARD CORPORATION, Defendant-Appellee,v.PACIFIC INDEMNITY CO., Applicant in Intervention-Appellant.CONTINENTAL CASUALTY COMPANY, Plaintiff-Appellant,v.FIBREBOARD CORPORATION, Defendant-Appellee.
Nos. 90-16519, 91-15331.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Dec. 12, 1991.Decided Jan. 16, 1992.

Before HUG, CYNTHIA HOLCOMB HALL and O'SCANNLAIN, Circuit Judges.


1
ORDER*


2
For the reasons set forth by the District Court in its orders filed October 15, 1990 and February 13, 1991, the judgment is


3
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit R. 36-3